Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
2.  Claims 1, 3-9, 11-18, and 20 are pending.
Response to Arguments
3.	Applicant’s arguments, see remarks, filed 2/18/21, with respect to independent claims 1, 9, and 17 have been fully considered and are persuasive.  The 35 USC 102(a)(2) rejections of claims 1, 6-9, and 14-17 have been withdrawn. 
Examiner’s Amendment
4.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	Authorization for an examiner’s amendment was given in a telephone interview with Nicholas Breska (reg. 784222) on 3/1/2021.
6.	In the claims: 
	Claims 1 and 9 have been amended.  
	Please replace claims 1 and 9 filed 2/18/2021 with amended claims 1 and 9 below.
	All other claims are as filed on 2/18/2021.

Claim 1. (CURRENTLY AMENDED) A computer-implemented method, comprising: 
receiving data replication operations from one or more compute nodes at a primary location; storing the received data replication operations in a queue; 
receiving performance information from 
dividing the queued data replication operations into a number of independent sub-groups, wherein the number of independent sub-groups is equal to or less than a number of the worker gateway nodes; 
adding each of the independent sub-groups to a respective one of the worker gateway nodes; and 
sending one or more instructions to each of the worker gateway nodes to send the data replication operations included in the respective independent sub-group to a remote storage location, 
wherein the performance information includes an average bandwidth of the respective worker gateway node, wherein a number of the queued data replication operations divided into each of the independent sub-groups respectively, is based on the average bandwidth of the corresponding worker gateway node.

Claim 9. (CURRENTLY AMENDED) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions readable and/or executable by a processor to cause the processor to perform a method comprising: 

receiving, by the processor, performance information from 
dividing, by the processor, the queued data replication operations into a number of independent sub-groups, wherein the number of independent sub-groups is equal to or less than a number of the worker gateway nodes; 
adding, by the processor, each of the independent sub-groups to a respective one of the worker gateway nodes; and 
sending, by the processor, one or more instructions to each of the worker gateway nodes to send the data replication operations included in the respective independent sub- group to a remote storage location, 
wherein the performance information includes an average bandwidth of the respective worker gateway node, 
wherein a number of the queued data replication operations divided into each of the independent sub-groups respectively, is based on the average bandwidth of the corresponding worker gateway node.

Allowable Subject Matter
7.	Claims 1, 3-9, 11-18, and 20 are allowed.



Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL PHAM/Primary Examiner, Art Unit 2167